Order entered April 14, 1967, unanimously modified on the law and the facts by reducing the temporary alimony from $250 .to $150 per week and as so modified affirmed, without costs or disbursements. Order entered September 3, 1968, unanimously reversed on the law 'and the facts and the motion .to punish defendant for contempt denied, without costs or disbursements. On the basis of defendant’s income, the preseparation ■ standard of living of the parties *799and the wife’s resources, the amount awarded by Special Term pendente lite was excessive. Plaintiff moved to punish defendant for contempt in obedience to a direction by the Trial Judge. A conditional stay of enforcement of that order had been previously granted by this court. That stay continued to be effective until vacated or modified -by this court. In the absence of any vacatur or modification of the stay, defendant could not be held in contempt for paying only the reduced amount directed in the stay order even though other conditions regarding perfecting the appeal may not have been complied with. Concur — Stevens, P. J., Tilzer, McGivern, Nunez and Maeken, JJ.